DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Nov. 18, 2021 have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1 and 6-19 are rejected and claims 2-5 are cancelled.
	
Response to Amendments
Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a setting unit in claim 1, a print unit in claims 7 and 8, and a second setting unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 6-8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Satake (JP Pub: 2004248040A) and in further view of Inoue (JP Pub: 2001136386).
	Regarding claim 1 (currently amended), Satake teaches: An image forming apparatus comprising: a setting unit configured to set reduction of a consumable material to be used for printing [p0040 (Printing quality setting procedure is set to discharge different ink droplets to an original image read/scanned vs. an image from external device such as a fax.  Different ink droplets discharged are associated with different consumable material used.)]; a scanner configured to scan a document to obtain image data representing the scanned document [p0017]; a receiver configured to receive faxed image data [p0033]; and a controller including a processor and a memory, 
	For a redundant teaching in the same field of endeavor, Inoue discloses changing pixel density by changing size of halftone dots/discharge nozzle in [p0002].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to change image pixel density by applying different size of ink droplets to compensate images from different sources for producing optimal result.

Regarding claim 6 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Satake further teaches: The image forming apparatus according to claim 1, wherein the controller is configured not to reduce the density of the received faxed image data even if the reduction of the consumable material is set [p0040, p0041 (Fine discharge is prohibited on fax image even if the printing quality setting procedure is set.)].

 	Regarding claim 7 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Satake further teaches: The image forming apparatus according to claim 1, wherein the controller is configured to cause a print unit to print: the obtained image data subjected to the reduction of the density, and the faxed image 

 	Regarding claim 8 (New), the rationale applied to the rejection of claim 7 has been incorporated herein.  Satake further teaches: The image forming apparatus according to claim 7, wherein the print unit is configured to put the consumable material on a sheet for printing image data [p0037].

	Claims 10-13 (New) have been analyzed and rejected with regard to claims 1 and 6-8 respectively.

Claims 15-18 (New) have been analyzed and rejected with regard to claims 1 and 6-8 respectively and in accordance with Satake’s further teaching on: the non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image forming apparatus [p0015, p0016].

6.	Claims 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Satake (JP Pub: 2004248040A) and Inoue (JP Pub: 2001136386); and in further view of Hattori et al (US Patent: 5,699,172).
 	Regarding claim 9 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Satake in view of Inoue prohibits reduction of ink usage on image from an external device.  Satake in view of Inoue does not regulate ink usage based on reusable manner of the data.  In the same field of endeavor, Hattori et al teaches: The image forming apparatus according to claim 1, further comprising a 
 	Claims 14 and 19 (New) have been analyzed and rejected in regard to claim 9.

Conclusion
7.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674